Judgment Order
CARMAN, Chief Judge.
On June 14, 1996, this Court remanded to the Department of Commerce several issues arising from plaintiffs challenge to the administrative review covering the period between June 1, 1989 and May 31, 1990, of an antidumping order on certain internal-combustion, industrial forklift trucks from Japan. See Toyota Motor Sales, U.S.A., Inc. v. United States, 930 F.Supp. 636 (CIT 1996). In compliance with this Court’s remand order, the Department of Commerce filed its remand results on October 9, 1996. See Final Results of Redetermination Pursuant to Court Remand: Toyota Motor Sales, U.S.A., Inc. v. United States, 930 F.Supp. 636 (CIT 1996) (date stamped Oct. 9, 1996)(“Redetermination”).
Observing that plaintiff has submitted comments requesting this Court uphold Commerce’s Redetermination, and noting *1351that defendant and defendant-intervenor have not filed comments on the Redetermination, it is hereby
ORDERED that the Department of Commeree’s Redetermination is affirmed.